Exhibit 10.2

Execution Version

 

LOGO [g158087g0315083205641.jpg]

 

   March 9, 2016 To:   

Unisys Corporation

801 Lakeview Drive, Suite 100

   Blue Bell, Pennsylvania 19422    Attn:    Scott Battersby, Vice President &
Treasurer    Telephone:    215 986 2600    Facsimile:    215 986 4132 From:   
Bank of America, N.A.    c/o Merrill Lynch, Pierce, Fenner & Smith Incorporated
  

One Bryant Park

New York, NY 10036

   Attn: Peter Tucker, Assistant General Counsel    Telephone: 646-855-5821   
Facsimile: 646-822-5633 Re:    Base Call Option Transaction

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the call option transaction entered into between Bank of
America, N.A. (“Dealer”) and Unisys Corporation (“Counterparty”) as of the Trade
Date specified below (the “Transaction”). This letter agreement constitutes a
“Confirmation” as referred to in the ISDA Master Agreement specified below. Each
party further agrees that this Confirmation together with the Agreement evidence
a complete binding agreement between Counterparty and Dealer as to the subject
matter and terms of the Transaction to which this Confirmation relates, and
shall supersede all prior or contemporaneous written or oral communications with
respect thereto.

The definitions and provisions contained in the definitions and provisions of
the 2006 ISDA Definitions (including the Annex thereto) (the “2006 Definitions”)
and the 2002 ISDA Equity Derivatives Definitions (the “Equity Definitions”), as
published by the International Swaps and Derivatives Association, Inc. (“ISDA”)
are incorporated into this Confirmation. In the event of any inconsistency
between the 2006 Definitions and the Equity Definitions, the Equity Definitions
will govern, and in the event of any inconsistency between the Equity
Definitions and this Confirmation, this Confirmation shall govern. Certain
defined terms used herein are based on terms that are defined in the Indenture
to be dated March 15, 2016 between Counterparty and Wells Fargo Bank, National
Association, as trustee (the “Indenture”) relating to the 5.50% Convertible
Senior Notes due 2021 (as originally issued by Counterparty, the “Convertible
Notes” and each USD 1,000 principal amount of Convertible Notes, a “Convertible
Note”) issued by Counterparty in an aggregate initial principal amount of USD
190,000,000 (as increased to up to an aggregate principal amount of USD
218,500,000 if and to the extent that the Initial Purchasers (as defined herein)
exercise their option to purchase additional Convertible Notes pursuant to the
Purchase Agreement (as defined herein)). In the event of any inconsistency
between the terms defined in the Indenture and this Confirmation, this
Confirmation shall govern. The parties acknowledge that this Confirmation is
entered into on the date hereof with the understanding that (i) definitions set
forth in the Indenture which are also defined herein by reference to the
Indenture and (ii) sections of the Indenture that are referred to herein will
conform to the descriptions thereof in the Offering Memorandum of Counterparty
dated March 9, 2016 relating to the Convertible Notes (the “Offering
Memorandum”). If any such definitions in the Indenture or any such sections of
the Indenture differ from the descriptions thereof in the Offering Memorandum,
the descriptions thereof in the Offering Memorandum will govern for purposes of
this Confirmation. The parties further acknowledge that the Indenture section
numbers used herein are based on the draft of the Indenture last reviewed by the
parties as of the date of this Confirmation, and if any such section numbers are
changed in the Indenture as executed, the parties will amend this Confirmation
in good faith to preserve the intent of the parties. Subject to the foregoing,
references to the Indenture herein are references to the Indenture as in effect
on the date of its execution, and if the Indenture is amended or supplemented
following such date (other than any amendment or supplement (x) pursuant to
Section 10.01(h) of the Indenture that, as determined by the Calculation Agent,
conforms the Indenture to the description of Convertible Notes in the Offering
Memorandum or (y) pursuant to Section 14.07 of the Indenture, subject, in the
case of this clause (y), to the second paragraph under “Method of Adjustment” in
Section 3), any such amendment or supplement will be disregarded for purposes of
this Confirmation unless the parties agree otherwise in writing. For purposes of
the Equity Definitions, the Transaction shall be deemed to be a Share Option
Transaction.



--------------------------------------------------------------------------------

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

1. This Confirmation evidences a complete and binding agreement between Dealer
and Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to
an agreement in the form of the 2002 ISDA Master Agreement (the “Agreement”) as
if Dealer and Counterparty had executed an agreement in such form (but without
any Schedule except for (i) the election of the laws of the State of New York as
the governing law (without reference to choice of law doctrine), (ii) the
election of USD as the Termination Currency and (iii) the election that the
“Cross Default” provisions of Section 5(a)(vi) of the Agreement shall apply to
Dealer, with a “Threshold Amount” of 3% of the shareholders’ equity of Dealer
(provided that (a) the phrase “, or becoming capable at such time of being
declared,” shall be deleted from clause (1) of such Section 5(a)(vi) of the
Agreement, (b) “Specified Indebtedness” shall have the meaning specified in
Section 14 of the Agreement, except that such term shall not include obligations
in respect of deposits received in the ordinary course of Dealer’s banking
business and (c) the following sentence shall be added to the end of Section
5(a)(vi) of the Agreement: “Notwithstanding the foregoing, a default under
subsection (2) hereof shall not constitute an Event of Default if (x) the
default was caused solely by error or omission of an administrative or
operational nature; (y) funds were available to enable the relevant party to
make the payment when due; and (z) the payment is made within two Local Business
Days of such party’s receipt of written notice of its failure to pay.”)) on the
Trade Date. In the event of any inconsistency between provisions of the
Agreement and this Confirmation, this Confirmation will prevail for the purpose
of the Transaction to which this Confirmation relates. The parties hereby agree
that no transaction other than the Transaction to which this Confirmation
relates shall be governed by the Agreement.

2. The terms of the particular Transaction to which this Confirmation relates
are as follows:

General Terms.

 

Trade Date:

  

March 9, 2016

Effective Date:

  

The third Exchange Business Day immediately prior to

  

the Premium Payment Date

Option Style:

  

“Modified American”, as described under “Procedures for

  

Exercise” below

Option Type:

  

Call

Buyer:

  

Counterparty

Seller:

  

Dealer

Shares:

  

The common stock of Counterparty, par value USD 0.01

  

per share (Exchange symbol “UIS”).

Number of Options:

  

190,000. For the avoidance of doubt, the Number of

  

Options shall be reduced by any Options exercised by

  

Counterparty. In no event will the Number of Options be

  

less than zero.

Applicable Percentage:

  

25%

Option Entitlement:

  

A number equal to the product of the Applicable

  

Percentage and 102.4249

Strike Price:

  

USD9.7633

Cap Price:

  

USD12.7520

 

2



--------------------------------------------------------------------------------

Premium:

   USD6,080,000.00

Premium Payment Date:

   March 15, 2016

Exchange:

   The New York Stock Exchange

Related Exchange(s):

   All Exchanges

Excluded Provisions:

   Section 14.04(h) and Section 14.03 of the Indenture.

Procedures for Exercise.

  

Conversion Date:

   Each “Conversion Date” as defined in the Indenture    (other than any such
Conversion Date with respect to any    conversion of Convertible Notes with a
Conversion Date    occurring prior to the Free Convertibility Date (any such   
conversion, an “Early Conversion”), to which the    provisions of Section
9(h)(i) of this Confirmation shall    apply).

Free Convertibility Date:

   December 1, 2020

Expiration Time:

   The Valuation Time

Expiration Date:

   March 1, 2021, subject to earlier exercise.

Multiple Exercise:

   Applicable, as described under “Automatic Exercise”    below.

Automatic Exercise:

   Notwithstanding Section 3.4 of the Equity Definitions, on    each Conversion
Date occurring on or after the Free    Convertibility Date in respect of which a
Notice of    Conversion that is effective as to Counterparty has been   
delivered by the relevant converting Holder, a number of    Options equal to the
number of Convertible Notes in    denominations of USD 1,000 as to which such   
Conversion Date has occurred shall be deemed to be    automatically exercised;
provided that such Options shall    be exercised or deemed exercised only if
Counterparty    has provided a Notice of Exercise to Dealer in accordance   
with “Notice of Exercise” below.    Notwithstanding the foregoing, in no event
shall the    number of Options that are exercised or deemed exercised   
hereunder exceed the Number of Options.

Notice of Exercise:

   Notwithstanding anything to the contrary in the Equity    Definitions or
under “Automatic Exercise” above, in    order to exercise any Options,
Counterparty must notify    Dealer in writing (which, for the avoidance of
doubt, may    be by email) before 5:00 p.m. (New York City time) on    the
Scheduled Valid Day immediately preceding the    Expiration Date of the number
of such Options; provided    that, if the Relevant Settlement Method for such
Options    is (x) Net Share Settlement and the Specified Cash    Amount is not
USD 1,000, (y) Cash Settlement or (z)    Combination Settlement, Dealer shall
have received a    separate notice (the “Notice of Final Settlement    Method”)
(which, for the avoidance of doubt, may be by

 

3



--------------------------------------------------------------------------------

   email) in respect of all such Convertible Notes before    5:00 p.m. (New York
City time) on the Scheduled Valid    Day immediately following the Free
Convertibility Date    specifying (1) the Relevant Settlement Method for such   
Options and (2) if the settlement method for the related    Convertible Notes is
not “Settlement in Shares” or    “Settlement in Cash” (each as defined below),
the fixed    amount of cash per Convertible Note that Counterparty    has
elected to pay to Holders (as such term is defined in    the Indenture) of the
related Convertible Notes (the    “Specified Cash Amount”); provided, further,
that,    notwithstanding the foregoing, such notice (and the    related exercise
of Options hereunder) shall be effective if    given after the applicable notice
deadline specified above    but prior to 5:00 P.M., New York City time, on the
third    Exchange Business Day following such notice deadline,    in which event
the Calculation Agent shall have the right    to adjust Dealer’s delivery
obligation hereunder, with    respect to such exercise of Options, as
appropriate to    reflect the additional costs (including, but not limited to,
   losses as a result of hedging mismatches and market    losses) and expenses
incurred by Dealer or any of its    affiliates in connection with its hedging
activities    (including the unwinding of any hedge position) as a    result of
its not having received such notice prior to such    notice deadline (it being
understood that the adjusted    delivery obligation described in the preceding
proviso can    never be less than zero and can never require any payment    by
Counterparty). Counterparty acknowledges its    responsibilities under
applicable securities laws, and in    particular Section 9 and Section 10(b) of
the Securities    Exchange Act of 1934, as amended (the “Exchange    Act”), and
the rules and regulations thereunder, in respect    of any election of a
settlement method with respect to the    Convertible Notes. For the avoidance of
doubt, if the    relevant Conversion Date for any Convertible Notes    occurs
prior to the Free Convertibility Date, no Options    shall be subject to
exercise in connection with such Early    Conversion, and such conversion shall
be subject to the    provisions set forth in Section 9(h)(i) hereof.

Valuation Time:

   At the close of trading of the regular trading session on    the Exchange;
provided that if the principal trading    session is extended, the Calculation
Agent shall determine    the Valuation Time in its reasonable discretion.

Market Disruption Event:

   Section 6.3(a) of the Equity Definitions is hereby replaced    in its
entirety by the following:    “‘Market Disruption Event’ means, in respect of a
Share,    (i) a failure by the primary United States national or    regional
securities exchange or market on which the    Shares are listed or admitted for
trading to open for    trading during its regular trading session or (ii) the   
occurrence or existence prior to 1:00 p.m. (New York    City time) on any
Scheduled Valid Day for the Shares for    more than one half-hour period in the
aggregate during    regular trading hours of any suspension or limitation

 

4



--------------------------------------------------------------------------------

   imposed on trading (by reason of movements in price    exceeding limits
permitted by the relevant stock exchange    or otherwise) in the Shares or in
any options contracts or    futures contracts relating to the Shares.”

Settlement Terms.

  

Settlement Method:

   For any Option, Net Share Settlement; provided that if the    Relevant
Settlement Method set forth below for such    Option is not Net Share
Settlement, then the Settlement    Method for such Option shall be such Relevant
Settlement    Method, but only if Counterparty shall have notified    Dealer of
the Relevant Settlement Method in the Notice    of Exercise or Notice of Final
Settlement Method, as    applicable, for such Option.

Relevant Settlement Method:

   In respect of any Option:    (i) if Counterparty has elected to settle its
conversion    obligations in respect of the related Convertible Note (A)   
entirely in Shares pursuant to Section 14.02(a)(iii)(A) of    the Indenture
(together with cash in lieu of fractional    Shares) (such settlement method,
“Settlement in    Shares”), (B) in a combination of cash and Shares    pursuant
to Section 14.02(a)(iii)(C) of the Indenture with    a Specified Cash Amount
less than USD 1,000 (such    settlement method, “Low Cash Combination   
Settlement”) or (C) in a combination of cash and Shares    pursuant to Section
14.02(a)(iii)(C) of the Indenture with    a Specified Cash Amount equal to USD
1,000, then, in    each case, the Relevant Settlement Method for such    Option
shall be Net Share Settlement;    (ii) if Counterparty has elected to settle its
conversion    obligations in respect of the related Convertible Note in a   
combination of cash and Shares pursuant to Section    14.02(a)(iii)(C) of the
Indenture with a Specified Cash    Amount greater than USD 1,000, then the
Relevant    Settlement Method for such Option shall be Combination   
Settlement; and    (iii) if Counterparty has elected to settle its conversion   
obligations in respect of the related Convertible Note    entirely in cash
pursuant to Section 14.02(a)(iii)(B) of the    Indenture (such settlement
method, “Settlement in    Cash”), then the Relevant Settlement Method for such
   Option shall be Cash Settlement.

Net Share Settlement:

   If Net Share Settlement is applicable to any Option    exercised or deemed
exercised hereunder, Dealer will    deliver to Counterparty, on the relevant
Settlement Date    for each such Option, a number of Shares (the “Net Share   
Settlement Amount”) equal to the sum, for each Valid    Day during the
Settlement Averaging Period for each    such Option, of (i) (a) the Daily Option
Value for such    Valid Day, divided by (b) the Relevant Price on such    Valid
Day, divided by (ii) the number of Valid Days in the    Settlement Averaging
Period.

 

5



--------------------------------------------------------------------------------

   Dealer will pay cash in lieu of delivering any fractional    Shares to be
delivered with respect to any Net Share    Settlement Amount valued at the
Relevant Price for the    last Valid Day of the Settlement Averaging Period.

Combination Settlement:

   If Combination Settlement is applicable to any Option    exercised or deemed
exercised hereunder, Dealer will pay    or deliver, as the case may be, to
Counterparty, on the    relevant Settlement Date for each such Option:   

(i)     cash (the “Combination Settlement Cash

  

Amount”) equal to the sum, for each Valid Day

  

during the Settlement Averaging Period for such

  

Option, of (A) an amount (the “Daily Combination

  

Settlement Cash Amount”) equal to the lesser of (1)

  

the product of (x) the Applicable Percentage and (y)

  

(A) the Specified Cash Amount minus (B) USD

  

1,000 and (2) the Daily Option Value, divided by (B)

  

the number of Valid Days in the Settlement

  

Averaging Period; provided that if the calculation in

  

clause (A) above results in zero or a negative number

  

for any Valid Day, the Daily Combination Settlement

  

Cash Amount for such Valid Day shall be deemed to

  

be zero; and

  

(ii)    Shares (the “Combination Settlement Share

  

Amount”) equal to the sum, for each Valid Day

  

during the Settlement Averaging Period for such

  

Option, of a number of Shares for such Valid Day

  

(the “Daily Combination Settlement Share

  

Amount”) equal to (A) (1) the Daily Option Value

  

on such Valid Day minus the Daily Combination

  

Settlement Cash Amount for such Valid Day, divided

  

by (2) the Relevant Price on such Valid Day, divided

  

by (B) the number of Valid Days in the Settlement

  

Averaging Period; provided that if the calculation in

  

sub-clause (A)(1) above results in zero or a negative

  

number for any Valid Day, the Daily Combination

  

Settlement Share Amount for such Valid Day shall be

  

deemed to be zero.

   Dealer will pay cash in lieu of delivering any fractional    Shares to be
delivered with respect to any Combination    Settlement Share Amount valued at
the Relevant Price for    the last Valid Day of the Settlement Averaging Period.

Cash Settlement:

   If Cash Settlement is applicable to any Option exercised    or deemed
exercised hereunder, in lieu of Section 8.1 of    the Equity Definitions, Dealer
will pay to Counterparty,    on the relevant Settlement Date for each such
Option, an    amount of cash (the “Cash Settlement Amount”) equal    to the sum,
for each Valid Day during the Settlement    Averaging Period for such Option, of
(i) the Daily Option    Value for such Valid Day, divided by (ii) the number of
   Valid Days in the Settlement Averaging Period.

Daily Option Value:

   For any Valid Day, an amount equal to (i) the Option    Entitlement on such
Valid Day, multiplied by (ii) (A) the    lesser of the Relevant Price on such
Valid Day and the

 

6



--------------------------------------------------------------------------------

   Cap Price, minus (B) the Strike Price on such Valid Day;    provided that if
the calculation contained in clause (ii)    above results in a negative number,
the Daily Option    Value for such Valid Day shall be deemed to be zero. In   
no event will the Daily Option Value be less than zero.

Make-Whole Adjustment:

   Notwithstanding anything to the contrary herein, in    respect of any
exercise of Options on a Conversion Date    occurring on or after the Free
Convertibility Date relating    to a conversion of Convertible Notes for which
additional    Shares will be added to the “Conversion Rate” (as defined    in
the Indenture) as determined pursuant to Section 14.03    of the Indenture, the
Daily Option Value shall be    calculated as if the Option Entitlement included
the    Applicable Percentage of the number of such additional    Shares as
determined with reference to the adjustment set    forth in such Section 14.03
of the Indenture; provided that    if the sum of (i) the product of (a) the
number of Shares    (if any) deliverable by Dealer to Counterparty per   
exercised Option and (b) the Applicable Limit Price on    the Settlement Date
and (ii) the amount of cash (if any)    payable by Dealer to Counterparty per
exercised Option    would otherwise exceed the amount per Option, as   
determined by the Calculation Agent, that would be    payable by Dealer under
Section 6 of the Agreement if (x)    the relevant Conversion Date were an Early
Termination    Date resulting from an Additional Termination Event with   
respect to which the Transaction was the sole Affected    Transaction and
Counterparty was the sole Affected Party    and (y) Section 14.03 of the
Indenture were deleted, then    each Daily Option Value shall be proportionately
reduced    to the extent necessary to eliminate such excess.

Applicable Limit Price:

   On any day, the opening price as displayed under the    heading “Op” on
Bloomberg page UIS <equity> (or any    successor thereto).

Valid Day:

   A day on which (i) there is no Market Disruption Event    and (ii) trading in
the Shares generally occurs on the    Exchange or, if the Shares are not then
listed on the    Exchange, on the principal other United States national or   
regional securities exchange on which the Shares are then    listed or, if the
Shares are not then listed on a United    States national or regional securities
exchange, on the    principal other market on which the Shares are then listed
   or admitted for trading. If the Shares are not so listed or    admitted for
trading, “Valid Day” means a Business Day.

Scheduled Valid Day:

   A day that is scheduled to be a Valid Day on the principal    United States
national or regional securities exchange or    market on which the Shares are
listed or admitted for    trading. If the Shares are not so listed or admitted
for    trading, “Scheduled Valid Day” means a Business Day.

Business Day:

   Any day other than a Saturday, a Sunday or a day on    which the Federal
Reserve Bank of New York is    authorized or required by law or executive order
to close    or be closed.

 

7



--------------------------------------------------------------------------------

Relevant Price:

   On any Valid Day, the per Share volume-weighted    average price as displayed
under the heading “Bloomberg    VWAP” on Bloomberg page UIS <equity> AQR (or its
   equivalent successor if such page is not available) in    respect of the
period from the scheduled opening time of    the Exchange to the Scheduled
Closing Time of the    Exchange on such Valid Day (or if such volume-weighted   
average price is unavailable at such time, the market value    of one Share on
such Valid Day, as determined by the    Calculation Agent using, if practicable,
a volume-    weighted average method). The Relevant Price will be    determined
without regard to after-hours trading or any    other trading outside of the
regular trading session trading    hours.

Settlement Averaging Period:

   For any Option being exercised hereunder, the 60    consecutive Valid Days
commencing on, and including,    the 62nd Scheduled Valid Day immediately prior
to the    Expiration Date.

Settlement Date:

   For any Option, the third Business Day immediately    following the final
Valid Day of the Settlement Averaging    Period for such Option.

Settlement Currency:

   USD

Other Applicable Provisions:

   The provisions of Sections 9.1(c), 9.8, 9.9 and 9.11 of the    Equity
Definitions will be applicable, except that all    references in such provisions
to “Physically-settled” shall    be read as references to “Share Settled”.
“Share Settled”    in relation to any Option means that Net Share Settlement   
or Combination Settlement is applicable to that Option.

Representation and Agreement:

   Notwithstanding anything to the contrary in the Equity    Definitions
(including, but not limited to, Section 9.11    thereof), the parties
acknowledge that any Shares    delivered to Counterparty shall be, upon
delivery, subject    to restrictions and limitations arising from Counterparty’s
   status as issuer of the Shares under applicable securities    laws.

3. Additional Terms applicable to the Transaction.

 

Adjustments applicable to the Transaction:

  

Potential Adjustment Events:

   Notwithstanding Section 11.2(e) of the Equity    Definitions, a “Potential
Adjustment Event” means an    occurrence of any event or condition, as set forth
in any    Dilution Adjustment Provision, that would result in an    adjustment
under the Indenture to the “Conversion Rate”    or the composition of a “unit of
Reference Property” or to    any “Last Reported Sale Price”, “Daily VWAP,”
“Daily    Conversion Value” or “Daily Settlement Amount” (each    as defined in
the Indenture). For the avoidance of doubt,    Dealer shall not have any
delivery or payment obligation    hereunder, and no adjustment shall be made to
the terms    of the Transaction, on account of (x) any distribution of    cash,
property or securities by Counterparty to holders of    the Convertible Notes
(upon conversion or otherwise) or

 

8



--------------------------------------------------------------------------------

   (y) any other transaction in which Holders of the    Convertible Notes are
entitled to participate, in each case,    in lieu of an adjustment under the
Indenture of the type    referred to in the immediately preceding sentence   
(including, without limitation, pursuant to the first    sentence of the third
paragraph of Section 14.04(c) of the    Indenture or the first sentence of the
third paragraph of    Section 14.04(d) of the Indenture).

Method of Adjustment:

   Calculation Agent Adjustment, which means that,    notwithstanding Section
11.2(c) of the Equity Definitions,    upon any Potential Adjustment Event, the
Calculation    Agent shall (A) make a corresponding adjustment in    respect of
any adjustment under the Indenture to any one    or more of the Strike Price,
Number of Options, Option    Entitlement and any other variable relevant to the
   exercise, settlement or payment for the Transaction (other    than the Cap
Price) and (B) a proportionate adjustment to    the Cap Price to the extent any
adjustment is made to the    Strike Price pursuant to clause (A) above (which   
adjustment, for the avoidance of doubt, shall not prohibit    the Calculation
Agent from making any further    adjustments to the Cap Price in accordance
with, and    subject in all respects to, Section 9(w) hereof); provided    that
in no event shall the Strike Price be adjusted to be    greater than the Cap
Price.    Notwithstanding the foregoing and “Consequences of    Merger Events /
Tender Offers” below, if the Calculation    Agent in good faith disagrees with
any adjustment to the    Convertible Notes that involves an exercise of
discretion    by Counterparty or its board of directors (including,    without
limitation, pursuant to Section 14.05 of the    Indenture, Section 14.07 of the
Indenture or any    supplemental indenture entered into thereunder or in   
connection with any proportional adjustment or the    determination of the fair
value of any securities, property,    rights or other assets), then in each such
case, the    Calculation Agent will determine (A) the adjustment to be    made
to any one or more of the Strike Price, Number of    Options, Option Entitlement
and any other variable    relevant to the exercise, settlement or payment for
the    Transaction (other than the Cap Price) in a commercially    reasonable
manner and (B) a proportionate adjustment to    the Cap Price to the extent any
adjustment is made to the    Strike Price pursuant to clause (A) above (which   
adjustment, for the avoidance of doubt, shall not prohibit    the Calculation
Agent from making any further    adjustments to the Cap Price in accordance
with, and    subject in all respects to, Section 9(w) hereof); provided    that
in no event shall the Strike Price be adjusted to be    greater than the Cap
Price; provided further that,    notwithstanding the foregoing, if any Potential
   Adjustment Event occurs during the Settlement    Averaging Period but no
adjustment was made to any    Convertible Note under the Indenture because the
relevant    Holder (as such term is defined in the Indenture) was    deemed to
be a record owner of the underlying Shares on

 

9



--------------------------------------------------------------------------------

   the related Conversion Date, then the Calculation Agent    shall make an
adjustment, as determined by it in a    commercially reasonable manner, to the
terms hereof in    order to account for such Potential Adjustment Event.

Dilution Adjustment Provisions:

   Sections 14.04(a), (b), (c), (d) and (e) and Section 14.05    of the
Indenture.

Extraordinary Events applicable to the Transaction:

  

Merger Events:

   Applicable; provided that notwithstanding Section 12.1(b)    of the Equity
Definitions, a “Merger Event” means the    occurrence of any “Specified
Corporate Event” as defined    in Section 14.07 of the Indenture.

Tender Offers:

   Applicable; provided that notwithstanding Section 12.1(d)    of the Equity
Definitions, a “Tender Offer” means the    occurrence of any “Specified
Corporate Event” as defined    in Section 14.07 of the Indenture.

Consequences of Merger Events /

  

Tender Offers:

   Notwithstanding Section 12.2 and Section 12.3 of the    Equity Definitions,
upon the occurrence of a Merger    Event or a Tender Offer, the Calculation
Agent shall    make (A) a corresponding adjustment in respect of any   
adjustment under the Indenture to any one or more of the    nature of the Shares
(in the case of a Merger Event),    Strike Price, Number of Options, Option
Entitlement and    any other variable relevant to the exercise, settlement or   
payment for the Transaction (other than the Cap Price) to    the extent an
analogous adjustment would be made    pursuant to the Indenture in connection
with such Merger    Event or Tender Offer, subject to the second paragraph   
under “Method of Adjustment” and (B) a proportionate    adjustment to the Cap
Price to the extent any adjustment    is made to the Strike Price pursuant to
clause (A) above    (which adjustment, for the avoidance of doubt, shall not   
prohibit the Calculation Agent from making any further    adjustments to the Cap
Price in accordance with, and    subject in all respects to, Section 9(w)
hereof); provided    that in no event shall the Strike Price be adjusted to be
   greater than the Cap Price; provided further, that any such    adjustment
pursuant to clause (A) or (B) above shall be    made without regard to any
adjustment to the Conversion    Rate pursuant to any Excluded Provision.   
Notwithstanding the foregoing, if, with respect to a    Merger Event or a Tender
Offer, (A)(i) the consideration    for the Shares includes (or, at the option of
a holder of    Shares, may include) shares of an entity or person that is    not
a corporation or is not organized under the laws of the    United States, any
State thereof or the District of    Columbia or (ii) the Counterparty to the
Transaction    following such Merger Event or Tender Offer will not be    a
corporation and (B) in either case, Dealer determines in    its good faith
discretion that treating such Shares as    “Reference Property” (as defined in
the Indenture) will    have a material adverse effect on Dealer’s rights or   
obligations in respect of the Transaction, on its hedging

 

10



--------------------------------------------------------------------------------

   activities in respect of the Transaction or on the costs    (including,
without limitation, due to any increase in tax    liability, decrease in tax
benefit or other adverse effect on    its tax position) of engaging in any of
the foregoing, then,    in either case, Cancellation and Payment (Calculation   
Agent Determination) may apply at Dealer’s sole, good    faith election.

Consequences of Announcement Events:

   Modified Calculation Agent Adjustment as set forth in    Section 12.3(d) of
the Equity Definitions; provided that,    in respect of an Announcement Event,
(w) references to    “Tender Offer” shall be replaced by references to   
“Announcement Event” and references to “Tender Offer    Date” shall be replaced
by references to “date of such    Announcement Event”, (x) the word “shall” in
the second    line shall be replaced with “may”, (y) the phrase    “exercise,
settlement, payment or any other terms of the    Transaction (including, without
limitation, the spread)”    shall be replaced with the phrase “Cap Price
(provided    that in no event shall the Cap Price be less than the Strike   
Price)” and (z) the phrase “economic effect on the    Transaction of such Tender
Offer (including adjustments    to account for changes in volatility, expected
dividends,    stock loan rate or liquidity relevant to the Shares or the   
Transaction)” shall be deleted in its entirety and replaced    with the words
“cumulative economic effect on the    theoretical value of the Transaction taken
as a whole of    such Announcement Event including to account for    changes in
volatility, expected dividends, stock loan rate    or liquidity relevant to the
Shares or the Transaction, if    such economic effect is material” (it being
understood    that, in determining such economic effect, the Calculation   
Agent shall take into account Dealer’s Hedge Positions    specifically to hedge
the Transaction, as determined by    the Calculation Agent). For the avoidance
of doubt, the    Calculation Agent may determine whether the relevant   
Announcement Event has had a material effect on the    Transaction (and, if so,
adjust the terms of the Transaction    accordingly) on one or more occasions on
or after the date    of the Announcement Event up to, and including, the   
Expiration Date, any Early Termination Date and/or any    other date of
cancellation, it being understood that any    adjustment in respect of an
Announcement Event shall    take into account (and shall not duplicate) any
earlier    adjustment relating to the same Announcement Event (it    being
understood that no such adjustment shall render the    Cap Price less than the
Strike Price). An Announcement    Event shall be an “Extraordinary Event” for
purposes of    the Equity Definitions, to which Article 12 of the Equity   
Definitions is applicable.

Announcement Event:

   (i) The public announcement by any entity of (x) any    transaction or event
(or a bona fide intention to enter into    any transaction, as determined by the
Calculation Agent    by reference to the effect of such announcement on the   
market price of the Shares or options on the Shares) that,    if completed,
would constitute a Merger Event or Tender    Offer or (y) any potential
acquisition or disposition by

 

11



--------------------------------------------------------------------------------

   Issuer and/or its subsidiaries where the aggregate    consideration exceeds
30% of the market capitalization of    Issuer as of the date of such
announcement (an    “Acquisition Transaction”), (ii) the public    announcement
by Issuer of an intention to solicit or enter    into, or to explore strategic
alternatives or other similar    undertaking that may include, a Merger Event or
Tender    Offer or an Acquisition Transaction or (iii) any    subsequent public
announcement by any entity of a    change to a transaction or intention that is
the subject of    an announcement of the type described in clause (i) or (ii)   
of this sentence (including, without limitation, a new    announcement, whether
or not by the same party, relating    to such a transaction or intention or the
announcement of    a withdrawal from, or the abandonment or discontinuation   
of, such a transaction or intention), as determined by the    Calculation Agent.
For the avoidance of doubt, the    occurrence of an Announcement Event with
respect to    any transaction or intention shall not preclude the    occurrence
of a later Announcement Event with respect to    such transaction or intention.
For purposes of this    definition of “Announcement Event,” (A) “Merger Event”
   shall mean such term as defined under Section 12.1(b) of    the Equity
Definitions (but, for the avoidance of doubt,    the remainder of the definition
of “Merger Event” in    Section 12.1(b) of the Equity Definitions following the
   definition of “Reverse Merger” therein shall be    disregarded) and (B)
“Tender Offer” shall mean such term    as defined under Section 12.1(d) of the
Equity Definitions.

Nationalization, Insolvency or Delisting:

   Cancellation and Payment (Calculation Agent    Determination); provided that,
in addition to the    provisions of Section 12.6(a)(iii) of the Equity   
Definitions, it will also constitute a Delisting if the    Exchange is located
in the United States and the Shares    are not immediately re-listed, re-traded
or re-quoted on    any of the New York Stock Exchange, The NASDAQ    Global
Select Market or The NASDAQ Global Market (or    their respective successors);
if the Shares are immediately    re-listed, re-traded or re-quoted on any of the
New York    Stock Exchange, The NASDAQ Global Select Market or    The NASDAQ
Global Market (or their respective    successors), such exchange or quotation
system shall    thereafter be deemed to be the Exchange.

Restrictions on Adjustments:

   None of the events listed in Sections 14.04(i) of the    Indenture will
constitute a Potential Adjustment Event for    purposes of “Potential Adjustment
Events” above, a    Merger Event for purposes of “Merger Events” above or   
Tender Offer for purposes of “Tender Offers” above, and    no adjustment will be
made to the Transaction in    connection with any such event except as may be   
provided in Section 9(w) herein (it being understood that,    other than the
stock repurchases referenced in clause (iv)    of Section 14.04(i) of the
Indenture, which shall be a    Potential Adjustment Event for purposes of
Section 9(w)    herein, (x) the events specified in clauses (i) and (ii) of

 

12



--------------------------------------------------------------------------------

   such Section shall not be Potential Adjustment Events for    purposes of
Section 9(w) herein except to the extent such    events or their scope are
outside of the ordinary course,    (y) the event specified in clause (iii) of
such Section shall    not be a Potential Adjustment Event for purposes of   
Section 9(w) herein unless the terms of the instrument    described therein are
amended subsequent to the Trade    Date, and (z) the events specified in clauses
(v) and (vi) of    such Section shall not be Potential Adjustment Events for   
purposes of Section 9(w) herein).

Additional Disruption Events:

  

Change in Law:

   Applicable; provided that Section 12.9(a)(ii) of the Equity    Definitions is
hereby amended by (i) replacing the word    “Shares” with the phrase “Hedge
Positions” in clause (X)    thereof, (ii) inserting the parenthetical
“(including, for the    avoidance of doubt and without limitation, adoption or
   promulgation of new regulations authorized or mandated    by existing
statute)” at the end of clause (A) thereof and    (iii) adding the words
“provided that, in the case of clause    (Y) hereof and any law, regulation or
interpretation, the    consequence of such law, regulation or interpretation is
   applied equally by Dealer to all of its similarly situated    counterparties
and/or similar transactions” after the semi-    colon in the last line thereof.
   Notwithstanding anything to the contrary in the Equity    Definitions, (1) a
Change in Law described in clause (Y)    of Section 12.9(a)(ii) of the Equity
Definitions shall not    constitute a Change in Law and instead shall constitute
an    Increased Cost of Hedging as described in Section    12.9(a)(vi) of the
Equity Definitions (and for such    purposes only, Increased Cost of Hedging
shall be    applicable hereunder).

Failure to Deliver:

   Applicable

Hedging Disruption:

   Applicable; provided that:   

(i)     Section 12.9(a)(v) of the Equity Definitions is hereby

  

amended by (a) inserting the following words at the

  

end of clause (A) thereof: “in the manner

  

contemplated by the Hedging Party on the Trade

  

Date” and (b) inserting the following language at the

  

end of such Section:

  

“For the avoidance of doubt, the term “equity price

  

risk” shall be deemed to include, but shall not be

  

limited to, stock price and volatility risk. And, for the

  

further avoidance of doubt, any such transactions or

  

assets referred to in phrases (A) or (B) above must be

  

available on commercially reasonable pricing

  

terms.”; and

  

(ii)    Section 12.9(b)(iii) of the Equity Definitions is

  

hereby amended by inserting in the third line thereof,

  

after the words “to terminate the Transaction”, the

words “or a portion of the Transaction affected by

such Hedging Disruption”.

 

13



--------------------------------------------------------------------------------

Hedging Party:

   For all applicable Additional Disruption Events, Dealer;    provided that,
when making any determination or    calculation as “Hedging Party,” Dealer shall
be bound by    the same obligations relating to required acts of the   
Calculation Agent as set forth in Section 1.40 of the    Equity Definitions and
this Confirmation as if the    Hedging Party were the Calculation Agent;
provided    further that nothing herein shall limit or alter, or be    deemed to
limit or alter, the ability of Dealer (whether    acting as Dealer, the Hedging
Party, the Determining    Party or the Calculation Agent) to hedge its
obligations    under the Transaction in a manner it deems appropriate,    as
determined by Dealer in its sole discretion (for the    avoidance of doubt,
whenever the Calculation Agent or    Determining Party, as the case may be, is
called upon to    make an adjustment pursuant to the terms of this   
Confirmation or the Equity Definitions (other than any    adjustment required to
be made by reference to the terms    of the Convertible Notes or the Indenture)
to take into    account the effect of an event, the Calculation Agent or   
Determining Party, as the case may be, shall make such    adjustment by
reference to the effect of such event on the    Hedging Party, assuming that the
Hedging Party    maintains a commercially reasonable hedge position).

Determining Party:

   For all applicable Extraordinary Events, Dealer; provided    that, when
making any determination or calculation as    “Determining Party,” Dealer shall
be bound by the same    obligations relating to required acts of the Calculation
   Agent as set forth in Section 1.40 of the Equity    Definitions and this
Confirmation as if the Determining    Party were the Calculation Agent.

Non-Reliance:

   Applicable

Agreements and Acknowledgments

  

Regarding Hedging Activities:

   Applicable

Additional Acknowledgments:

   Applicable 4. Calculation Agent.    Dealer; provided that, following the
occurrence and    during the continuance of an Event of Default of the type   
described in Section 5(a)(vii) of the Agreement with    respect to which Dealer
is the sole Defaulting Party,    Counterparty shall have the right to designate
a nationally    recognized independent equity derivatives dealer to    replace
Dealer as the Calculation Agent, and the parties    shall work in good faith to
execute any appropriate    documentation required by such replacement
Calculation    Agent.    Following any adjustment, determination or calculation
   by the Calculation Agent or Determining Party hereunder,    upon a written
request by Counterparty (which may be by    email), the Calculation Agent or
Determining Party, as the

 

14



--------------------------------------------------------------------------------

  case may be, will promptly (but in any event within three   Scheduled Trading
Days) provide to Counterparty by   email to the email address provided by
Counterparty in   such written request a report (in a commonly used file  
format for the storage and manipulation of financial data)   displaying in
reasonable detail the basis for such   adjustment, determination or calculation
(including any   assumptions used in making such adjustment,   determination or
calculation), it being understood that in   no event will Dealer be obligated to
share with   Counterparty any proprietary or confidential data or   information
or any proprietary or confidential models   used by it in making such
adjustment, determination or   calculation or any information that is subject to
an   obligation not to disclose such information.

5. Account Details.

 

  (a) Account for payments to Counterparty:

     Bank:   Bank of America      ABA#:   026009593      Acct No.:   1233930879
     Beneficiary:   Unisys Corporation      Ref:   Capped Call      Account for
delivery of Shares to Counterparty:      To be advised

 

  (b) Account for payments to Dealer:

     Bank of America, N.A.      New York, NY      SWIFT: BOFAUS3N      Bank
Routing: 026-009-593      Account Name: Bank of America      Account No. :
0012334-61892      Account for delivery of Shares from Dealer:      To be
advised

6. Offices.

 

  (a) The Office of Counterparty for the Transaction is: Inapplicable,
Counterparty is not a Multibranch Party.

 

  (b) The Office of Dealer for the Transaction is: New York

7. Notices.

 

  (a) Address for notices or communications to Counterparty:

     Unisys Corporation      801 Lakeview Drive, Suite 100      Blue Bell,
Pennsylvania 19422      Attention:   Vice President & Treasurer     
Telephone No.:   215 986 2600      Facsimile No.:   215 986 4132

 

15



--------------------------------------------------------------------------------

     With copy to:      Attention:    General Counsel      Telephone No.:    215
986 4205      Facsimile No.:    215 986 9732   (b)    Address for notices or
communications to Dealer:      Bank of America, N.A.      c/o Merrill Lynch,
Pierce, Fenner & Smith Incorporated      One Bryant Park      New York, NY 10036
     Attention:   

PeterTucker, Assistant General Counsel

     Telephone No.:   

646-855-5821

     Facsimile No.:   

646-822-5633

8. Representations and Warranties of Counterparty.

Each of the representations and warranties of Counterparty set forth in Section
1 of the Purchase Agreement (the “Purchase Agreement”) dated as of March 9,
2016, between Counterparty and J.P. Morgan Securities LLC, as the Representative
of the several Initial Purchasers named in Schedule A thereto (together, the
“Initial Purchasers”), are true and correct and are hereby deemed to be repeated
to Dealer as if set forth herein. Counterparty hereby further represents and
warrants to Dealer on the date hereof and on and as of the Premium Payment Date
that:

 

  (a) Counterparty has all necessary corporate power and authority to execute,
deliver and perform its obligations in respect of the Transaction; such
execution, delivery and performance have been duly authorized by all necessary
corporate action on Counterparty’s part; and this Confirmation has been duly and
validly executed and delivered by Counterparty and constitutes its valid and
binding obligation, enforceable against Counterparty in accordance with its
terms, subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally, and subject, as to enforceability, to general principles of
equity, including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether enforcement is sought in a proceeding at law or
in equity) and except that rights to indemnification and contribution hereunder
may be limited by federal or state securities laws or public policy relating
thereto.

 

  (b) Neither the execution and delivery of this Confirmation nor the incurrence
or performance of obligations of Counterparty hereunder will conflict with or
result in a breach of (i) the certificate of incorporation or by-laws (or any
equivalent documents) of Counterparty, (ii) any applicable law or regulation, or
any order, writ, injunction or decree of any court or governmental authority or
agency, or (iii) any agreement or instrument to which Counterparty or any of its
subsidiaries is a party or by which Counterparty or any of its subsidiaries is
bound or to which Counterparty or any of its subsidiaries is subject, or
constitute a default under, or result in the creation of any lien under, any
such agreement or instrument, except, in the case of clause (iii), to the extent
that such conflict, breach, default or lien would not have a material adverse
effect on Counterparty, the Transaction or Dealer’s rights or obligations
relating to the Transaction, or the power or ability of Counterparty to execute
and deliver this Confirmation or perform its obligations hereunder.

 

  (c) No consent, approval, authorization, or order of, or filing with, any
governmental agency or body or any court is required in connection with the
execution, delivery or performance by Counterparty of this Confirmation, except
such as have been obtained or made and such as may be required under the
Securities Act or state securities laws.

 

  (d) Counterparty is not and, after consummation of the transactions
contemplated hereby, will not be required to register as an “investment company”
as such term is defined in the Investment Company Act of 1940, as amended.

 

16



--------------------------------------------------------------------------------

  (e) Counterparty is an “eligible contract participant” (as such term is
defined in Section 1a(18) of the Commodity Exchange Act, as amended, other than
a person that is an eligible contract participant under Section 1a(18)(C) of the
Commodity Exchange Act).

 

  (f) Counterparty is not, on the date hereof, in possession of any material
non-public information with respect to Counterparty or the Shares.

 

  (g) To the knowledge of Counterparty, no state or local (including any
non-U.S. jurisdiction’s) law, rule, regulation or regulatory order applicable to
the Shares would give rise to any reporting, consent, registration or other
requirement (including without limitation a requirement to obtain prior approval
from any person or entity) as a result of Dealer or its affiliates owning or
holding (however defined) Shares; provided that Counterparty makes no
representation or warranty regarding (i) any such requirement that is applicable
generally to the ownership of equity securities by Dealer or any of its
affiliates solely as a result of it or any of such affiliates being a financial
institution or broker-dealer or (ii) any information reporting requirements
under the U.S. Internal Revenue Code of 1986, as amended (the “Code”), and
related Treasury regulations, or under any similar provision of foreign, state
or local law, rule, regulation, or regulatory order.

 

  (h) Counterparty (A) is capable of evaluating investment risks independently,
both in general and with regard to all transactions and investment strategies
involving a security or securities; (B) will exercise independent judgment in
evaluating the recommendations of any broker-dealer or its associated persons,
unless it has otherwise notified the broker-dealer in writing; and (C) has total
assets of at least $50 million.

9. Other Provisions.

 

  (a) Opinions. Counterparty shall deliver to Dealer an opinion of counsel,
dated as of the Premium Payment Date, with respect to the matters set forth in
Sections 8(a) through (c) of this Confirmation (it being understood that such
opinion of counsel is limited to the federal laws of the United States, the laws
of the State of New York and the General Corporation Law of the State of
Delaware and may contain customary limitations, exceptions and
qualifications). Delivery of such opinion to Dealer shall be a condition
precedent for the purpose of Section 2(a)(iii) of the Agreement with respect to
each obligation of Dealer under Section 2(a)(i) of the Agreement.

 

  (b)

Repurchase Notices. Counterparty shall, on any day on which Counterparty effects
any repurchase of Shares, promptly give Dealer a written notice of such
repurchase (a “Repurchase Notice”) on such day if following such repurchase, the
number of outstanding Shares as determined on such day is (i) less than
49,000,000 (in the case of the first such notice) or (ii) thereafter more than
250,000 less than the number of Shares included in the immediately preceding
Repurchase Notice. Counterparty agrees to indemnify and hold harmless Dealer and
its affiliates and their respective officers, directors, employees, affiliates,
advisors, agents and controlling persons (each, an “Indemnified Person”) from
and against any and all losses (including losses relating to Dealer’s hedging
activities as a consequence of becoming, or of the risk of becoming, a Section
16 “insider”, including without limitation, any forbearance from hedging
activities or cessation of hedging activities and any losses in connection
therewith with respect to the Transaction), claims, damages, judgments,
liabilities and expenses (including reasonable attorney’s fees of one outside
counsel in each relevant jurisdiction), joint or several, which an Indemnified
Person may become subject to, in each case, as a result of Counterparty’s
failure to provide Dealer with a Repurchase Notice on the day and in the manner
specified in this paragraph, and to reimburse, within 30 days, upon written
request, each of such Indemnified Persons for any reasonable legal or other
expenses incurred (and supported by invoices or other documentation setting
forth in reasonable detail such expenses) in connection with investigating,
preparing for, providing testimony or other evidence in connection with or
defending any of the foregoing. If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted against the Indemnified Person as a result of Counterparty’s failure to
provide Dealer with a Repurchase Notice in accordance with this paragraph, such
Indemnified Person shall promptly notify Counterparty in writing, and
Counterparty, upon request of the Indemnified Person, shall retain counsel
reasonably satisfactory to the Indemnified Person to represent the Indemnified
Person and any others Counterparty may

 

17



--------------------------------------------------------------------------------

  designate in such proceeding and shall pay the reasonable fees and expenses of
such counsel related to such proceeding. Counterparty shall not be liable for
any settlement of any proceeding contemplated by this paragraph that is effected
without its written consent, but if settled with such consent or if there be a
final judgment for the plaintiff, Counterparty agrees to indemnify any
Indemnified Person from and against any loss or liability by reason of such
settlement or judgment. Counterparty shall not, without the prior written
consent of the Indemnified Person, effect any settlement of any such proceeding
contemplated by this paragraph that is pending or threatened in respect of which
any Indemnified Person is a party and indemnity could have been sought hereunder
by such Indemnified Person, unless such settlement includes an unconditional
release of such Indemnified Person from all liability on claims that are the
subject matter of such proceeding on terms reasonably satisfactory to such
Indemnified Person. If the indemnification provided for in this paragraph is
unavailable to an Indemnified Person or insufficient in respect of any losses,
claims, damages or liabilities referred to therein, then Counterparty hereunder,
in lieu of indemnifying such Indemnified Person thereunder, shall contribute to
the amount paid or payable by such Indemnified Person as a result of such
losses, claims, damages or liabilities. The remedies provided for in this
paragraph (b) are not exclusive and shall not limit any rights or remedies which
may otherwise be available to any Indemnified Person at law or in equity. The
indemnity and contribution agreements contained in this paragraph shall remain
operative and in full force and effect regardless of the termination of the
Transaction.

 

  (c) Regulation M. Counterparty is not on the Trade Date engaged in a
distribution, as such term is used in Regulation M under the Exchange Act, of
any securities of Counterparty, other than a distribution meeting the
requirements of the exception set forth in Rules 101(b)(10) and 102(b)(7) of
Regulation M. Counterparty shall not, until the second Scheduled Trading Day
immediately following the Effective Date, engage in any such distribution.

 

  (d) No Manipulation. Counterparty is not entering into the Transaction to
create actual or apparent trading activity in the Shares (or any security
convertible into or exchangeable for the Shares) or to raise or depress or
otherwise manipulate the price of the Shares (or any security convertible into
or exchangeable for the Shares) or otherwise in violation of the Exchange Act.

 

  (e) Transfer or Assignment.

 

  (i) Counterparty shall have the right to transfer or assign all or any of its
rights and obligations hereunder with respect to all or any of the Options
hereunder (such Options, the “Transfer Options”) (it being understood that, for
purposes of this Section 9(e)(i), such transfer or assignment shall also include
any pledge, hypothecation or other encumbrance); provided that such transfer or
assignment shall be subject to reasonable conditions that Dealer may impose,
including but not limited, to the following conditions:

 

  (A) With respect to any Transfer Options, Counterparty shall not be released
from its notice and indemnification obligations pursuant to Section 9(b) or any
obligations under Section 9(m) or 9(r) of this Confirmation;

 

  (B) Any Transfer Options shall only be transferred or assigned to a third
party that is a “United States person” (as defined in Section 7701(a)(30) of the
Code);

 

  (C) Such transfer or assignment shall be effected on terms, including any
reasonable undertakings by such third party (including, but not limited to, an
undertaking with respect to compliance with applicable securities laws in a
manner that, in the reasonable judgment of Dealer, will not expose Dealer to
material risks under applicable securities laws) and execution of any
documentation and delivery of legal opinions with respect to securities laws and
other matters by such third party and Counterparty, as are reasonably requested
and reasonably satisfactory to Dealer;

 

  (D) Dealer will not, as a result of such transfer or assignment, be required
to pay the transferee or assignee on any payment date an amount under Section
2(d)(i)(4) of the Agreement greater than an amount that Dealer would have been
required to pay to Counterparty in the absence of such transfer or assignment;

 

18



--------------------------------------------------------------------------------

  (E) An Event of Default, Potential Event of Default or Termination Event will
not occur as a result of such transfer or assignment;

 

  (F) Counterparty shall cause the transferee to make such Payee Tax
Representations and to provide such tax documentation as may be reasonably
requested by Dealer to permit Dealer to determine that results described in
clauses (D) and (E) will not occur upon or after such transfer or assignment;
and

 

  (G) Counterparty shall be responsible for all reasonable costs and expenses,
including reasonable counsel fees, incurred by Dealer in connection with such
transfer or assignment.

 

  (ii)

Dealer may transfer or assign all or any part of its rights or obligations under
the Transaction (A) without Counterparty’s consent to any affiliate of Dealer
(1) that has a long-term issuer rating that is equal to or better than Dealer’s
credit rating at the time of such transfer or assignment, or (2) whose
obligations hereunder will be guaranteed, pursuant to the terms of a customary
guarantee in a form used by Dealer generally for similar transactions, by Dealer
or Dealer’s ultimate parent (provided that in connection with any assignment or
transfer pursuant to clause (A)(2) hereof, the guarantee of any guarantor of the
relevant transferee’s obligations under the Transaction shall constitute a
Credit Support Document under the Agreement), or (B) with Counterparty’s consent
(such consent not to be unreasonably withheld or delayed) to any third-party
financial institution that is a recognized dealer in the market for U.S.
corporate equity derivatives and that has a long-term issuer rating equal to or
better than the lesser of (1) the credit rating of Dealer at the time of the
transfer and (2) A- by Standard and Poor’s Ratings Services or its successor
(“S&P”), or A3 by Moody’s Investor Service, Inc. or its successor (“Moody’s”)
or, if either S&P or Moody’s ceases to rate such debt, at least an equivalent
rating or better by a substitute rating agency mutually agreed by Counterparty
and Dealer; provided that, in the case of any transfer or assignment described
in clause (A) or (B) above, (I) an Event of Default, Potential Event of Default
or Termination Event will not occur as a result of such transfer and assignment
and (II) (a) such transfer or assignment shall not result in a deemed exchange
by Counterparty within the meaning of Section 1001 of the Code, (b) Counterparty
will not receive from the transferee or assignee on any payment date or delivery
date an amount or a number of Shares, as applicable, lower than the amount or
the number of Shares, as applicable, that Dealer would have been required to pay
or deliver to Counterparty in the absence of such transfer or assignment, (c)
Counterparty will not, as a result of such transfer or assignment, be required
to pay the transferee or assignee on any payment date an amount under
Section 2(d)(i)(4) of the Agreement greater than an amount that Counterparty
would have been required to pay to Dealer in the absence of such transfer or
assignment, and (d) Dealer shall cause the transferee or assignee to make such
Payee Tax Representations and to provide such tax documentation as may be
reasonably requested by Counterparty to permit Counterparty to determine that
events described in clauses (II)(b) and (c) of this proviso will not occur upon
or after such transfer or assignment. If at any time at which (A) the Section 16
Percentage exceeds 8.5%, (B) the Option Equity Percentage exceeds 14.5%, or (C)
the Share Amount exceeds the Applicable Share Limit (if any applies) (any such
condition described in clauses (A), (B) or (C), an “Excess Ownership Position”),
Dealer is unable after using its commercially reasonable efforts to effect a
transfer or assignment of Options to a third party on pricing terms reasonably
acceptable to Dealer and within a time period reasonably acceptable to Dealer
such that no Excess Ownership Position exists, then Dealer may designate any
Exchange Business Day as an Early Termination Date with respect to a portion of
the Transaction (the “Terminated Portion”), such that following such partial
termination no Excess Ownership Position exists. In the event that Dealer so
designates an Early Termination Date with respect to a portion of the
Transaction, a payment shall be made pursuant to

 

19



--------------------------------------------------------------------------------

  Section 6 of the Agreement as if (1) an Early Termination Date had been
designated in respect of a Transaction having terms identical to the Transaction
and a Number of Options equal to the number of Options underlying the Terminated
Portion, (2) Counterparty were the sole Affected Party with respect to such
partial termination and (3) the Terminated Portion were the sole Affected
Transaction (and, for the avoidance of doubt, the provisions of Section 9(k)
shall apply to any amount that is payable by Dealer to Counterparty pursuant to
this sentence as if Counterparty was not the Affected Party). Dealer shall
notify Counterparty of an Excess Ownership Position with respect to which it
intends to seek a transfer or assignment as soon as reasonably practicable after
becoming aware of such an Excess Ownership Position. The “Section 16 Percentage”
as of any day is the fraction, expressed as a percentage, (A) the numerator of
which is the number of Shares that Dealer and any of its affiliates or any other
person subject to aggregation with Dealer for purposes of the “beneficial
ownership” test under Section 13 of the Exchange Act, or any “group” (within the
meaning of Section 13 of the Exchange Act) of which Dealer is or may be deemed
to be a part beneficially owns (within the meaning of Section 13 of the Exchange
Act), without duplication, on such day (or, to the extent that for any reason
the equivalent calculation under Section 16 of the Exchange Act and the rules
and regulations thereunder results in a higher number, such higher number) and
(B) the denominator of which is the number of Shares outstanding on such day.
The “Option Equity Percentage” as of any day is the fraction, expressed as a
percentage, (A) the numerator of which is the sum of (1) the product of the
Number of Options and the Option Entitlement and (2) the aggregate number of
Shares underlying any other call option transaction sold by Dealer to
Counterparty, and (B) the denominator of which is the number of Shares
outstanding. The “Share Amount” as of any day is the number of Shares that
Dealer and any person whose ownership position would be aggregated with that of
Dealer (Dealer or any such person, a “Dealer Person”) under any law, rule,
regulation, regulatory order or organizational documents or contracts of
Counterparty that are, in each case, applicable to ownership of Shares
(“Applicable Restrictions”), owns, beneficially owns, constructively owns,
controls, holds the power to vote or otherwise meets a relevant definition of
ownership under any Applicable Restriction, as determined by Dealer in its
reasonable discretion. The “Applicable Share Limit” means a number of Shares
equal to (A) the minimum number of Shares that would give rise to reporting or
registration obligations (except for any filings of Form 13F, Schedule 13D or
Schedule 13G under the Exchange Act) or other requirements (including obtaining
prior approval from any person or entity) of a Dealer Person, or is reasonably
likely to result in an adverse effect on a Dealer Person, under any Applicable
Restriction, as determined by Dealer in its reasonable discretion, minus (B) 1%
of the number of Shares outstanding.

 

  (iii) Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Dealer to purchase, sell, receive or deliver any Shares or
other securities, or make or receive any payment in cash, to or from
Counterparty, Dealer may designate any of its affiliates to purchase, sell,
receive or deliver such Shares or other securities, or to make or receive such
payment in cash, and otherwise to perform Dealer’s obligations in respect of the
Transaction and any such designee may assume such obligations. Dealer shall be
discharged of its obligations to Counterparty to (and only to) the extent of any
such performance.

 

  (f) Staggered Settlement. If upon advice of counsel with respect to applicable
legal and regulatory requirements, including any requirements relating to
Dealer’s hedging activities hereunder, Dealer reasonably determines that it
would not be practicable or advisable to deliver, or to acquire Shares to
deliver, any or all of the Shares to be delivered by Dealer on any Settlement
Date for the Transaction, Dealer may, by notice to Counterparty on or prior to
any Settlement Date (a “Nominal Settlement Date”), elect to deliver the Shares
on two or more dates (each, a “Staggered Settlement Date”), in each case only to
the extent reasonably necessary, as determined by Dealer in good faith, to avoid
an Excess Ownership Position, as follows:

 

20



--------------------------------------------------------------------------------

  (i) in such notice, Dealer will specify to Counterparty the related Staggered
Settlement Dates (each of which will be on or prior to such Nominal Settlement
Date, but not prior to the beginning of the related Settlement Averaging Period,
if applicable) and the number of Shares that it will deliver on each Staggered
Settlement Date;

 

  (ii) the aggregate number of Shares that Dealer will deliver to Counterparty
hereunder on all such Staggered Settlement Dates will equal the number of Shares
that Dealer would otherwise be required to deliver on such Nominal Settlement
Date; and

 

  (iii) if the Net Share Settlement terms or the Combination Settlement terms
set forth above were to apply on the Nominal Settlement Date, then the Net Share
Settlement terms or the Combination Settlement terms, as the case may be, will
apply on each Staggered Settlement Date, except that the Shares otherwise
deliverable on such Nominal Settlement Date will be allocated among such
Staggered Settlement Dates as specified by Dealer in the notice referred to in
clause (i) above.

 

  (g) [Reserved]

 

  (h) Additional Termination Events.

 

  (i) Notwithstanding anything to the contrary in this Confirmation, upon any
Early Conversion in respect of which a “Notice of Conversion” (as such term is
defined in the Indenture) that is effective as to Counterparty has been
delivered by the relevant converting “Holder” (as such term is defined in the
Indenture):

 

  (A) Counterparty shall, within five Scheduled Trading Days of the Conversion
Date (as defined in the Indenture) for such Early Conversion, provide written
notice (an “Early Conversion Notice”) to Dealer specifying the number of
Convertible Notes surrendered for conversion on such Conversion Date (such
Convertible Notes, the “Affected Convertible Notes”) and the anticipated
settlement date, and the giving of such Early Conversion Notice shall constitute
an Additional Termination Event as provided in this clause (i);

 

  (B) upon receipt of any such Early Conversion Notice, Dealer shall designate
an Exchange Business Day as an Early Termination Date (which Exchange Business
Day shall be on or as promptly as reasonably practicable after the related
settlement date for such Affected Convertible Notes) with respect to the portion
of the Transaction corresponding to a number of Options (the “Affected Number of
Options”) equal to the lesser of (x) the number of Affected Convertible Notes
and (y) the Number of Options as of the Conversion Date for such Early
Conversion;

 

  (C) any payment hereunder with respect to such termination shall be calculated
pursuant to Section 6 of the Agreement as if (x) an Early Termination Date had
been designated in respect of a Transaction having terms identical to the
Transaction and a Number of Options equal to the Affected Number of Options, (y)
Counterparty were the sole Affected Party with respect to such Additional
Termination Event and (z) the terminated portion of the Transaction were the
sole Affected Transaction; provided that the amount payable with respect to such
termination shall not be greater than (1) the Applicable Percentage, multiplied
by (2) the Affected Number of Options, multiplied by (3) the excess of (I) the
Conversion Rate (after taking into account any applicable adjustments to the
Conversion Rate pursuant to Section 14.03 of the Indenture), multiplied by the
Applicable Limit Price on the settlement date for the Shares to be delivered
pursuant to the Indenture in respect of the Affected Convertible Note, minus
(II) USD 1,000;

 

  (D)

for the avoidance of doubt, in determining the amount payable in respect of such
Affected Transaction pursuant to Section 6 of the Agreement, the Calculation

 

21



--------------------------------------------------------------------------------

  Agent shall assume that (x) the relevant Early Conversion and any conversions,
adjustments, agreements, payments, deliveries or acquisitions by or on behalf of
Counterparty leading thereto had not occurred, (y) no adjustments to the
Conversion Rate have occurred pursuant to any Excluded Provision and (z) the
corresponding Convertible Notes remain outstanding; and

 

  (E) the Transaction shall remain in full force and effect, except that, as of
the Conversion Date for such Early Conversion, the Number of Options shall be
reduced by the Affected Number of Options.

 

  (ii) Notwithstanding anything to the contrary in this Confirmation, if an
event of default with respect to Counterparty occurs under the terms of the
Convertible Notes as set forth in Section 6.01 of the Indenture and such event
of default results in the Convertible Notes being declared due and payable
pursuant to the Indenture, then such event of default shall constitute an
Additional Termination Event applicable to the Transaction and, with respect to
such Additional Termination Event, (A) Counterparty shall be deemed to be the
sole Affected Party, (B) the Transaction shall be the sole Affected Transaction
and (C) Dealer shall be the party entitled to designate an Early Termination
Date pursuant to Section 6(b) of the Agreement.

 

  (iii) Promptly (but in any event within five Scheduled Trading Days) following
any Repurchase Event (as defined below), Counterparty may notify Dealer of such
Repurchase Event and the aggregate principal amount of Convertible Notes subject
to such Repurchase Event (any such notice, a “Convertible Notes Repurchase
Notice”); provided that any such Convertible Notes Repurchase Notice shall
contain an acknowledgment by Counterparty of its responsibilities under
applicable securities laws, and in particular Section 9 and Section 10(b) of the
Exchange Act and the rules and regulations thereunder, in respect of such
Repurchase Event and the delivery of such Convertible Notes Repurchase Notice.
The receipt by Dealer from Counterparty of any Convertible Notes Repurchase
Notice shall constitute an Additional Termination Event as provided in this
Section 9(h)(iii). Upon receipt of any such Convertible Notes Repurchase Notice,
Dealer shall designate an Exchange Business Day following receipt of such
Convertible Notes Repurchase Notice (which Exchange Business Day shall be on or
as promptly as reasonably practicable after the related settlement date for the
relevant Repurchase Event) as an Early Termination Date with respect to the
portion of the Transaction corresponding to a number of Options (the “Repurchase
Options”) equal to the lesser of (A) the aggregate principal amount of such
Convertible Notes specified in such Convertible Notes Repurchase Notice, divided
by USD 1,000 and (B) the Number of Options as of the date Dealer designates such
Early Termination Date and, as of such date, the Number of Options shall be
reduced by the number of Repurchase Options. Any payment hereunder with respect
to such termination (the “Repurchase Unwind Payment”) shall be calculated
pursuant to Section 6 of the Agreement as if (1) an Early Termination Date had
been designated in respect of a Transaction having terms identical to the
Transaction and a Number of Options equal to the number of Repurchase Options,
(2) Counterparty were the sole Affected Party with respect to such Additional
Termination Event and (3) the terminated portion of the Transaction were the
sole Affected Transaction. “Repurchase Event” means that (i) any Convertible
Notes are repurchased (whether pursuant to Section 15.02 of the Indenture or
otherwise) by Counterparty or any of its subsidiaries, (ii) any Convertible
Notes are delivered to Counterparty in exchange for delivery of any property or
assets of Counterparty or any of its subsidiaries (howsoever described),
(iii) any principal of any of the Convertible Notes is repaid prior to the final
maturity date of the Convertible Notes (other than upon acceleration of the
Convertible Notes described in Section 9(h)(ii) hereof), or (iv) any Convertible
Notes are exchanged by or for the benefit of the Holders (as defined in the
Indenture) thereof for any other securities of Counterparty or any of its
affiliates (or any other property, or any combination thereof) pursuant to any
exchange offer or similar transaction; provided that any conversion of
Convertible Notes pursuant to the terms of the Indenture shall not constitute a
Repurchase Event.

 

22



--------------------------------------------------------------------------------

  (i) Amendments to Equity Definitions.

 

  (i) Section 11.2(e)(vii) of the Equity Definitions is hereby amended by (i)
replacing the word “event” with the words “corporate action by the Issuer”, (ii)
deleting the words “diluting or concentrative” and replacing them with the word
“material economic” and (iii) adding the phrase “or the Options” at the end of
the sentence.

 

  (ii) Section 12.6(a)(ii) of the Equity Definitions is hereby amended by (1)
deleting from the fourth line thereof the word “or” after the word “official”
and inserting a comma therefor, and (2) deleting the semi-colon at the end of
subsection (B) thereof and inserting the following words therefor “or (C) the
occurrence of any of the events specified in Section 5(a)(vii)(1) through (9) of
the ISDA Master Agreement with respect to that Issuer; provided that the period
for dismissal, discharge, stay or restraint therein shall be increased from
within 15 days to within 60 days.”

 

  (iii) Section 12.9(b)(i) of the Equity Definitions is hereby amended by adding
the language “; provided that Counterparty (as such term is defined in the
Confirmation) may not elect to terminate the Transaction unless concurrently
with electing to terminate the Transaction, it represents and warrants to Dealer
(as such term is defined in the Confirmation) that it is not aware of any
material non-public information with respect to the Issuer or the Shares” at the
end of the final sentence thereof.

 

  (j) No Setoff. Neither party shall have the right to set off any obligation
that it may have to the other party under the Transaction against any obligation
such other party may have to it, whether arising under the Agreement, this
Confirmation or any other agreement between the parties hereto, by operation of
law or otherwise, and each party hereby waives any such right of setoff.

 

  (k) Alternative Calculations and Payment on Early Termination and on
Certain Extraordinary Events. If (a) an Early Termination Date (whether as a
result of an Event of Default or a Termination Event) occurs or is designated
with respect to the Transaction or (b) the Transaction is cancelled or
terminated upon the occurrence of an Extraordinary Event (except as a result of
(i) a Nationalization, Insolvency or Merger Event in which the consideration to
be paid to holders of Shares consists solely of cash, (ii) a Merger Event or
Tender Offer that is within Counterparty’s control, or (iii) an Event of Default
in which Counterparty is the Defaulting Party or a Termination Event in which
Counterparty is the Affected Party other than an Event of Default of the type
described in Section 5(a)(iii), (v), (vi), (vii) or (viii) of the Agreement or a
Termination Event of the type described in Section 5(b) of the Agreement, in
each case that resulted from an event or events outside Counterparty’s control),
and if Dealer would owe any amount to Counterparty pursuant to Section 6(d)(ii)
of the Agreement or any Cancellation Amount pursuant to Article 12 of the Equity
Definitions (any such amount, a “Payment Obligation”), then Dealer shall satisfy
the Payment Obligation by the Share Termination Alternative (as defined below),
unless (a) Counterparty gives irrevocable telephonic notice to Dealer, confirmed
in writing within one Scheduled Trading Day, no later than 12:00 p.m. (New York
City time) on the Merger Date, Tender Offer Date, Announcement Date (in the case
of a Nationalization, Insolvency or Delisting), Early Termination Date or date
of cancellation, as applicable, of its election that the Share Termination
Alternative shall not apply, (b) Counterparty remakes the representation set
forth in Section 8(f) as of the date of such election and (c) Dealer agrees, in
its commercially reasonable discretion, to such election, in which case the
provisions of Section 12.7 or Section 12.9 of the Equity Definitions, or the
provisions of Section 6(d)(ii) of the Agreement, as the case may be, shall
apply.

 

 Share Termination Alternative:

   If applicable, Dealer shall deliver to Counterparty the Share Termination
Delivery Property on, or within a commercially reasonable period of time after,
the date when the relevant Payment Obligation would otherwise be due pursuant to
Section 12.7 or 12.9 of the Equity Definitions or Section 6(d)(ii) and 6(e) of
the Agreement, as applicable, in satisfaction of such Payment Obligation in the
manner reasonably requested by Counterparty free of payment.

 

23



--------------------------------------------------------------------------------

Share Termination Delivery Property:

   A number of Share Termination Delivery Units, as calculated by the
Calculation Agent, equal to the Payment Obligation divided by the Share
Termination Unit Price. The Calculation Agent shall adjust the Share Termination
Delivery Property by replacing any fractional portion of a security therein with
an amount of cash equal to the value of such fractional security based on the
values used to calculate the Share Termination Unit Price.

Share Termination Unit Price:

   The value to Dealer of property contained in one Share Termination Delivery
Unit, as determined by the Calculation Agent in its discretion by commercially
reasonable means and notified by the Calculation Agent to Dealer at the time of
notification of the Payment Obligation. For the avoidance of doubt, the parties
agree that in determining the Share Termination Delivery Unit Price the
Calculation Agent may consider the purchase price paid in connection with the
purchase of Share Termination Delivery Property.

Share Termination Delivery Unit:

   One Share or, if the Shares have changed into cash or any other property or
the right to receive cash or any other property as the result of a
Nationalization, Insolvency or Merger Event (any such cash or other property,
the “Exchange Property”), a unit consisting of the type and amount of such
Exchange Property received by a holder of one Share (without consideration of
any requirement to pay cash or other consideration in lieu of fractional amounts
of any securities) in such Nationalization, Insolvency or Merger Event, as
determined by the Calculation Agent.

Failure to Deliver:

   Applicable

Other applicable provisions:

   If Share Termination Alternative is applicable, the provisions of Sections
9.8, 9.9 and 9.11 (as modified above) of the Equity Definitions and the
provisions set forth opposite the caption “Representation and Agreement” in
Section 2 will be applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Share Termination Settled”
and all references to “Shares” shall be read as references to “Share Termination
Delivery Units”. “Share Termination Settled” in relation to the Transaction
means that the Share Termination Alternative is applicable to the Transaction.

 

  (l) Waiver of Jury Trial. Each party waives, to the fullest extent permitted
by applicable law, any right it may have to a trial by jury in respect of any
suit, action or proceeding relating to the Transaction. Each party (i) certifies
that no representative, agent or attorney of either party has represented,
expressly or otherwise, that such other party would not, in the event of such a
suit, action or proceeding, seek to enforce the foregoing waiver and (ii)
acknowledges that it and the other party have been induced to enter into the
Transaction, as applicable, by, among other things, the mutual waivers and
certifications provided herein.

 

24



--------------------------------------------------------------------------------

  (m) Registration. Counterparty hereby agrees that if, in the good faith
reasonable judgment of Dealer, based on the advice of counsel, the Shares
(“Hedge Shares”) acquired by Dealer for the purpose of hedging its obligations
pursuant to the Transaction cannot be sold in the public market by Dealer
without registration under the Securities Act, Counterparty shall, at its
election, either (i) in order to allow Dealer to sell the Hedge Shares in a
registered offering, make available to Dealer an effective registration
statement under the Securities Act and enter into an agreement, in form and
substance reasonably satisfactory to Dealer, substantially in the form of an
underwriting agreement for a registered secondary offering of a substantially
similar size; provided, however, that if Dealer, in its sole reasonable
discretion, is not satisfied with access to due diligence materials, the results
of its due diligence investigation, or the procedures and documentation for the
registered offering referred to above, then clause (ii) or clause (iii) of this
paragraph shall apply at the election of Counterparty, (ii) in order to allow
Dealer to sell the Hedge Shares in a private placement, enter into a private
placement agreement substantially similar to private placement purchase
agreements customary for private placements of equity securities of a
substantially similar size, in form and substance reasonably satisfactory to
Dealer (in which case, the Calculation Agent shall make any adjustments to the
terms of the Transaction that are necessary, in its reasonable judgment, to
compensate Dealer for any discount from the public market price of the Shares
incurred on the sale of Hedge Shares in a private placement), or (iii) purchase
the Hedge Shares then held by Dealer from Dealer at the Relevant Price on such
Exchange Business Days, and in the amounts, reasonably requested by Dealer.

 

  (n) Tax Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

 

  (o) Right to Extend. Dealer may postpone or add, in whole or in part, any
Valid Day or Valid Days during the Settlement Averaging Period or any other date
of valuation, payment or delivery by Dealer, with respect to some or all of the
Options hereunder, if Dealer reasonably determines, in its commercially
reasonable judgment and, in respect of clause (ii) below, based on the advice of
counsel, that such action is reasonably necessary or advisable (i) to preserve
Dealer’s hedging or hedge unwind activity hereunder in light of existing
liquidity conditions (but only if there is a material decrease in liquidity
relative to Dealer’s expectations on the Trade Date) or (ii) to enable Dealer to
effect transactions in Shares in connection with its hedging, hedge unwind or
settlement activity hereunder in a manner that would, if Dealer were the Issuer
or an affiliated purchaser of the Issuer, be in compliance with applicable legal
or regulatory requirements, requirements of self-regulatory organizations with
jurisdiction over Dealer or its affiliates, or related policies and procedures
adopted in good faith by Dealer (so long as such policies and procedures would
generally be applicable to counterparties similar to Counterparty and
transactions similar to the Transaction); provided that no such Valid Day or
other date of valuation, payment or delivery may be postponed or added more than
50 Valid Days after the original Valid Day or other date of valuation, payment
or delivery, as the case may be.

 

  (p) Status of Claims in Bankruptcy. Dealer acknowledges and agrees that this
Confirmation is not intended to convey to Dealer rights against Counterparty
with respect to the Transaction that are senior to the claims of common
stockholders of Counterparty in any United States bankruptcy proceedings of
Counterparty; provided that nothing herein shall limit or shall be deemed to
limit Dealer’s right to pursue remedies in the event of a breach by Counterparty
of its obligations and agreements with respect to the Transaction; provided,
further, that nothing herein shall limit or shall be deemed to limit Dealer’s
rights in respect of any transactions other than the Transaction.

 

  (q)

Securities Contract; Swap Agreement. The parties hereto intend for (i) the
Transaction to be a “securities contract” and a “swap agreement” as defined in
the Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy
Code”), and the parties hereto to be entitled to the

 

25



--------------------------------------------------------------------------------

  protections afforded by, among other Sections, Sections 362(b)(6), 362(b)(17),
546(e), 546(g), 555 and 560 of the Bankruptcy Code, (ii) a party’s right to
liquidate the Transaction and to exercise any other remedies upon the occurrence
of any Event of Default under the Agreement with respect to the other party to
constitute a “contractual right” as described in the Bankruptcy Code, and (iii)
each payment and delivery of cash, securities or other property hereunder to
constitute a “margin payment” or “settlement payment” and a “transfer” as
defined in the Bankruptcy Code.

 

  (r) Notice of Certain Other Events. Counterparty covenants and agrees that:

 

  (i) promptly following the public announcement of the results of any election
by the holders of Shares with respect to the consideration due upon consummation
of any Merger Event, Counterparty shall give Dealer written notice of (x) the
weighted average of the types and amounts of consideration that holders of
Shares have elected to receive upon consummation of such Merger Event or (y) if
no holders of Shares affirmatively make such election, the types and amounts of
consideration actually received by holders of Shares (the date of such
notification, the “Consideration Notification Date”); provided that in no event
shall the Consideration Notification Date be later than the date on which such
Merger Event is consummated; and

 

  (ii) promptly following any adjustment to the Convertible Notes in connection
with any Potential Adjustment Event, Merger Event or Tender Offer, Counterparty
shall give Dealer written notice of the details of such adjustment.

 

  (s) Wall Street Transparency and Accountability Act. In connection with
Section 739 of the Wall Street Transparency and Accountability Act of 2010
(“WSTAA”), the parties hereby agree that neither the enactment of WSTAA or any
regulation under the WSTAA, nor any requirement under WSTAA or an amendment made
by WSTAA, shall limit or otherwise impair either party’s otherwise applicable
rights to terminate, renegotiate, modify, amend or supplement this Confirmation
or the Agreement, as applicable, arising from a termination event, force
majeure, illegality, increased costs, regulatory change or similar event under
this Confirmation, the Equity Definitions incorporated herein, or the Agreement
(including, but not limited to, rights arising from a Change in Law, a Hedging
Disruption, an Excess Ownership Position, or an Illegality (as defined in the
Agreement)).

 

  (t) Agreements and Acknowledgements Regarding Hedging. Counterparty
understands, acknowledges and agrees that: (A) at any time on and prior to the
Expiration Date, Dealer and its affiliates may buy or sell Shares or other
securities or buy or sell options or futures contracts or enter into swaps or
other derivative securities in order to adjust its hedge position with respect
to the Transaction; (B) Dealer and its affiliates also may be active in the
market for Shares other than in connection with hedging activities in relation
to the Transaction; (C) Dealer shall make its own determination as to whether,
when or in what manner any hedging or market activities in securities of Issuer
shall be conducted and shall do so in a manner that it deems appropriate to
hedge its price and market risk with respect to the Relevant Prices; and (D) any
market activities of Dealer and its affiliates with respect to Shares may affect
the market price and volatility of Shares, as well as the Relevant Prices, each
in a manner that may be adverse to Counterparty.

 

  (u) Early Unwind. In the event the sale of the “Purchased Securities” (as
defined in the Purchase Agreement) is not consummated with the Initial
Purchasers for any reason, or Counterparty fails to deliver to Dealer opinions
of counsel as required pursuant to Section 9(a), in each case by 5:00 p.m. (New
York City time) on the Premium Payment Date, or such later date as agreed upon
by the parties (the Premium Payment Date or such later date, the “Early Unwind
Date”), the Transaction shall automatically terminate (the “Early Unwind”) on
the Early Unwind Date and (i) the Transaction and all of the respective rights
and obligations of Dealer and Counterparty under the Transaction shall be
cancelled and terminated and (ii) each party shall be released and discharged by
the other party from, and agrees not to make any claim against the other party
with respect to, any obligations or liabilities of the other party arising out
of and to be performed in connection with the Transaction either prior to or
after the Early Unwind Date. Each of Dealer and Counterparty represents and
acknowledges to the other that upon an Early Unwind, all obligations with
respect to the Transaction shall be deemed fully and finally discharged.

 

26



--------------------------------------------------------------------------------

  (v) Payment by Counterparty. In the event that, following payment of the
Premium, (i) an Early Termination Date occurs or is designated with respect to
the Transaction as a result of a Termination Event or an Event of Default (other
than an Event of Default arising under Section 5(a)(ii) or 5(a)(iv) of the
Agreement) and, as a result, Counterparty owes to Dealer an amount calculated
under Section 6(e) of the Agreement, or (ii) Counterparty owes to Dealer,
pursuant to Section 12.7 or Section 12.9 of the Equity Definitions, an amount
calculated under Section 12.8 of the Equity Definitions, such amount shall be
deemed to be zero.

 

  (w) Other Adjustments Pursuant to the Equity Definitions. Notwithstanding
anything to the contrary in this Confirmation, solely for purposes of this
Section 9(w), the terms “Potential Adjustment Event,” “Merger Event,” and
“Tender Offer” shall each have the meanings assigned to such term in the Equity
Definitions (as amended by Section 9(i)(i)), and upon the occurrence of a Merger
Date, the occurrence of a Tender Offer Date, or the declaration by Counterparty
of the terms of any Potential Adjustment Event, respectively, as such terms are
defined in the Equity Definitions, the Calculation Agent may, in its
commercially reasonable discretion, adjust the Cap Price to preserve the fair
value of the Options to Dealer; provided that in no event shall the Cap Price be
less than the Strike Price; and provided further that any adjustment to the Cap
Price made pursuant to this Section 9(w) shall be made without duplication of
any other adjustment or determination hereunder (including, for the avoidance of
doubt, adjustments or determinations made in accordance with “Method of
Adjustment,” “Consequences of Merger Events / Tender Offers” and “Consequences
of Announcement Events” in Section 3 above).

 

  (x) Delivery of Tax Certificates. On or prior to the Trade Date and at any
other time reasonably requested by Dealer, Counterparty shall have delivered to
Dealer a properly completed Internal Revenue Service Form W-9. On or prior to
the Trade Date and at any other time reasonably requested by Counterparty,
Dealer shall have delivered to Counterparty a properly completed Internal
Revenue Service Form W-9.

 

27



--------------------------------------------------------------------------------

Counterparty hereby agrees (a) to check this Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Dealer) correctly sets forth the terms of the agreement between
Dealer and Counterparty with respect to the Transaction, by manually signing
this Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to Peter Tucker via email: peter.tucker@bankofamerica.com.

 

Yours faithfully, BANK OF AMERICA, N.A. By:  

/s/ Christopher A. Hutmaker

  Name:   Christopher A. Hutmaker   Title:   Managing Director

 

Agreed and Accepted By: UNISYS CORPORATION By:  

/s/ Janet B. Haugen

  Name:   Janet B. Haugen   Title:   Senior Vice President and Chief Financial
Officer

[Signature Page to Capped Call Confirmation]